Citation Nr: 1512132	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-08 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to July 1992.

This appeal comes before the Board of Veterans Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2012, the Veteran testified via videoconference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In January 2013, the Board remanded the issues of entitlement to service connection for a back disorder and to a TDIU.  The RO has returned those issues to the Board for appellate consideration.  

In a June 2014 decision, the Board denied service connection for a low back disorder, and denied higher disability ratings for right carpal tunnel syndrome, right wrist and ankle scars, and denied a TDIU.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties) and remanded that part of the Board's decision that denied entitlement to a TDIU for action consistent with the terms of the JMR.  The Court dismissed the appeal as to the remaining issues.  

Since the RO last reviewed the issues currently before the Board, records of recent VA treatment have been added to the record.  Those records are not pertinent to the issues currently before the Board and they do not present a reason for delaying this decision.  See 38 C.F.R. § 20.1304(c) (2014).  

The Veteran's entire claims file, to include the portion stored electronically, was reviewed by the Board in arriving at the decision explained in the instant document.  



FINDING OF FACT

The Veteran has not been unable to secure and follow a substantially gainful occupation as the result of service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a TIDU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.16(b) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must, respectfully, following at detailed review of this record (both the claims file and the undertakings before the Court [there seems to have been an issue with an imposed Court deadline] must note concerns regarding this JMR.

At the outset, the Board here notes that the Court has provided guidance with regard to cases involving a JMR. 

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed. 

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).

The Veteran was represented by an attorney with regard to the JMR.  Pursuant to the Court's guidance in Carter, the Board has focused on the terms of the JMR, as instructed by the Court.

The JMR is somewhat unclear regarding what actions the Board should now take.  In the June 2014 decision, the Board denied service connection for a low back disability, a disability greater than 10 percent for right carpal tunnel syndrome, an initial rating greater than 10 percent for right wrist and ankle scars, and a TDIU.  In the JMR, the Parties agreed that the Veteran does not contest the Board's denial of service connection for a low back disability, a disability greater than 10 percent for right carpal tunnel syndrome, and an initial rating greater than 10 percent for right wrist and ankle scars.  The Court Order granting the JMR, remanded only the TDIU issue and dismissed the remaining issues.  Thus, the only issue before the Board is entitlement to a TDIU.

The first sentence in the JMR under a heading of "Basis for Remand" is perplexing when reading the JMR as a whole and considering the only issue remanded to the Board.  That first sentence is that remand is required because the Board's reasons or bases are inadequate because the Board did not adequately address "38 C.F.R. § 4.59".  

Section 4.59 provides as follows:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

Section 4.59 is applicable to rating joint disabilities.  See Burton v. Shinseki, 25 Vet. App. 1, 4 ((2011) (explaining that the first part of § 4.59 regards painful motion due to arthritis but does not limit the remainder of the regulation which comments on joint pain in general).  It does not have any direct application to the issue of whether a TDIU is warranted.  

Moreover, the remainder of the JMR under "Reasons for Remand" does not mention § 4.59.  Rather, it consists of two paragraphs that mention only 38 C.F.R. § 4.16.  This could be a typographic error, but what the JMR was attempting to utilize as a basis of the JMR is ambiguous other than § 4.59.  Therefore, the Board finds that seeking additional clarification from the Veterans Court is not warranted. 

One paragraph states general requirements not specific to this case - i.e. that the Board is required to provide adequate reasons and bases for its findings and conclusions on all material issues of fact and law presented on the record and that on remand the Board must reexamine the evidence and seek any other evidence it feels is necessary, and issue a decision.  The other paragraph consists of two sentences which provides that the Board must adequately address whether the Veteran's combined disabilities met the requirements for consideration under 38 C.F.R. § 4.16(a) or whether it was limiting its consideration to 38 C.F.R. § 4.16(b).  A determination as to whether a TDIU is warranted depends on whether the Veteran is unemployable due to service-connected disabilities.  

Although the reference to 38 C.F.R. § 4.59 is unexplained in the rest of the JMR, the Board does comply with the Order of the Court and explicitly explains in the instant decision why 38 C.F.R. § 4.59 does not provide for a finding that a TDIU is warranted.  It also explains that the Veteran does not meet the percentage requirements under 38 C.F.R. § 4.16(a) (as well as explaining that the Veteran does not meet the unemployablity due to service-connected disability or disabilities requirement, whether under subsection [a] or [b]).  

In his May 2009 VA Form 8940, application for increased compensation based on unemployability, the Veteran indicated that he was no longer able to secure or follow any substantially gainful occupation because of his service-connected right wrist and right ankle disabilities.  

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  In general, total disability compensation ratings may be assigned under the provisions of § 3.340.  38 C.F.R. § 3.341 (2014). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  38 C.F.R. § 4.16(a) (2014).  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2014).  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  Id.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  

The Veteran's service-connected disabilities are as follows:  Residuals of right wrist fusion in neutral position, rated 30 percent since July 1992 and 40 percent since September 2007, residuals of nonunited fracture of right medial malleolus, rated 10 percent since June 1996 and 20 percent since December 2005, right carpal tunnel syndrome (major) associated with residuals of right wrist fusion in a neutral position (major), rated 10 percent from March 2001, and scars, residual of surgery, rated 10 percent since September 2007.  

Service connection was established for residuals of right wrist fusion in an August 1992 decision.  The in-service element of that grant was satisfied by a right wrist fracture in 1986.  Residuals of nonunited fracture of the right medical malleolus was granted in that same decision and then rated as noncompensable.  The in-service element for that grant was met by a February 1985 fracture of the right medial malleoulus.  Service connection for right carpal tunnel syndrome was granted in an August 2001 rating decision as related to service-connected fusion of the right wrist.  Service connection for scars, residual of surgery, was granted in a February 2008 rating decision.  The scars of the right wrist and hand were determined to be related to surgery for the right wrist fusion and the right carpal tunnel syndrome.  The other scar was related to the service connected right ankle disability.  

Based on the above, the carpal tunnel syndrome, the right wrist fusion, and the scars of the right wrist and hand are of common etiology and considered one disability for the purposes of 38 C.F.R. § 4.16(a) when applying method (2) under that subsection for determining one disability.  Similarly, the scar of the right ankle and the residuals of nonunited fracture of right medial malleolus are of common etiology and considered one disability for the purposes of 38 C.F.R. § 4.16(a).  The right ankle disabilities and right wrist disabilities are not from the same etiology or single accident.  Service treatment records, for example a radiology report, document that he suffered the malleolus fracture in February 1985 after his foot was stepped on while playing basketball.  A February 1992 entry refers to a twisting injury in 1987/88.  Another entry refers to a July 1988 injury where the Veteran's hand was caught in a valve wheel.  

Of note, analysis based upon the method for determining one disability specified at (1) under 38 C.F.R. § 4.16(a) yields the same result as the analysis by applying method (2) because the wrist disabilities are of an upper extremity and the disabilities of the ankle are of a lower extremity.  It is also noted that (1) provides for disabilities of one or both upper extremities, or of one or both lower extremities, it does not provide for treating a disability or disabilities of one lower extremity and a disability or disabilities of one upper extremity as a single disability.  

Under this analysis (either per (1) or (2) of § 4.16(a)), for the period beginning in September 2007 the combined rating for compensation purposes of the right wrist disabilities is 50 percent.  The combined rating for the right ankle disabilities is 20 percent for the same period.  This results from application of 38 C.F.R. § 4.25 and considering the scars of the right wrist as a 10 percent disability for this purpose only and considering the scar of the right ankle as a 10 percent disability for this purpose only - a liberal analysis.  The combined rating for compensation purposes for all service-connected disabilities for this period is 60 percent, by application of 38 C.F.R. § 4.25.  Thus, for the period beginning in September 2007, the Veteran fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) when considering the method for arriving at a single disability specified in (1) or (2) in that subsection.  

As the disabilities were not rated higher prior to September 2007, he has never met the percentage standards set forth in 38 C.F.R. § 4.16(a) under (1) or (2).  

The Veteran's residuals of right wrist fusion in neutral position and his residuals of nonunited fracture of right medial malleolus are rated under 38 C.F.R. § 4.71a Diagnostic Code 5214 and 5271, respectively, both which fall under that part of the rating schedule for rating musculoskeletal disabilities and more specifically for orthopedic disabilities.  The right carpal tunnel syndrome (major) associated with residuals of right wrist fusion in a neutral position (major), is rated under 38 C.F.R. § 4.124a Diagnostic Code 8515 which falls under that part of the rating schedule for rating neurological disabilities.  His scars, residual of surgery, are rated under 38 C.F.R. § 4.118 Diagnostic Code 7804, which falls under that part of the rating schedule for rating disabilities of the skin.  

Considering (3) of 38 C.F.R. § 4.16(a), for the period beginning in September 2007, the residuals of right wrist fusion in neutral position and his residuals of nonunited fracture of right medial malleolus combine to a rating of 50 percent.  The combined rating for all disabilities for this period is 60 percent.  Thus, for the period beginning in September 2007, the Veteran fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) when considering the method for arriving at a single disability specified as (3) in that subsection.  As the disabilities were not rated higher prior to September 2007, he has never met the percentage standards set forth in 38 C.F.R. § 4.16(a).  

The Veteran's disabilities did not result from injuries incurred in action and he was not a prisoner of war.  As a result the methods of arriving at a single disability for 38 C.F.R. § 4.16(a), listed as (4), and (5), are not applicable in this case.  Under 38 C.F.R. § 4.16(a), the methods (1) through (5) for arriving at a single disability are joined by a disjunctive.  Thus it is improper to simply combine all of his disabilities to arrive at a 60 percent rating by applying more than one of (1) through (5) at a time.  

The Board therefore considers this case under 38 C.F.R. § 4.16(b).  

Recently the Court has addressed extraschedular TDIU (i.e., TDIU under 38 C.F.R. § 4.16(b)).  Wages v. McDonald, ---Vet. App. ----, No. 13-2694, 2015 WL 293616 (January 23, 2015).  Although Wages was about whether the Board could ever grant TDIU under subsection (b), the Court very succinctly explained subsection (b) as follows:  "On its face, the regulatory scheme created by § 4.16(b) merely withholds from rating boards the authority to grant extraschedular TDIU in the first instance."  In that case, the Court also stated as follows:  "When a rating board determines that a claimant is unemployable due to his service-connected disabilities but the claimant fails to meet the percentage requirements listed in subsection (a), the rating board is required to submit the matter to the Director for extraschedular consideration of TDIU." (emphasis added).  

This indicates that the first step that must be satisfied in applying either subsection is that a determination be made that the person is unemployable due to his service-connected disabilities.  This follows because both subsection (a) and subsection (b) require that the disabled person is unemployable due to service-connected disabilities in order to be awarded a TDIU.  

The Board is aware that subsection (a) has the language "unable to secure or follow a substantially gainful occupation" while subsection (b) has the language "unable to secure and follow a substantially gainful occupation."  In this regard, it should be noted the much of VA regulation was written before judicial review, attempting to address problems at the time without consideration of other sections of VA regulation, which has always created many challenges for the Board even prior to judicial review.    

However, in Rice v. Shinseki, 22 Vet. App. 447, 452 (2006) the Court cited both subsections and held that "the service-connected disability (or disabilities) must render [the Veteran] unable to secure substantially gainful employment," suggesting that the Court views no substantive difference between the subsections as far as the cited language difference.  In this case, the preponderance of evidence is against a finding that the Veteran has been unable to secure and follow a substantially gainful occupation as the result of service-connected disabilities for any period on appeal.  Thus, if it were decided under subsection (a), the outcome would be the same as it is when decided under subsection (b).  

Associated with the claims file is a January 2010 determination by the Social Security Administration (SSA) that Social Security disability benefits were not warranted.  This determination was based on findings that the Veteran's right wrist fusion, high blood pressure, lower back pain, ankle, migraines, neck shoulder pain were the basis of his claim with the SSA.  The SSA determined that the Veteran was capable of performing a significant number of jobs in the national economy.  This is some evidence against his claim for TDIU because it tends to show that he is not unable to secure and follow a substantially gainful occupation.  

It also took into consideration disabilities that Board cannot (nonservice-connected problems), which suggests it provides even more evidence against the claim as even with consideration of nonservice connected problems SSA ruled against this claim. 

In forms associated with the SSA records, the Veteran reported that he could not run or exercise and had limited use of his right hand.  He also reported that he had difficulty walking more than a quarter mile due to his right ankle.  He reported that he had swelling of his right arm and right ankle.  He reported that he stopped working in February 2009.  He reported that his highest grade of school completed was 1 year of college.  He indicated that he had stopped working in Vision and Vocational Services where he worked as an assembler, because he had to change the type of work that he was doing.  He reported that his program ended and he was not referred for other work.  He indicated that he worked on average 22 hours per week for approximately seven dollars per hour.  The Veteran also provided a work history back to 1992 that included working as an accounting technician, a driver, and a lens cleaner.  

Overall, the Board finds that these reports are evidence against his claim for TDIU because they tend to show that he is not limited to physically intensive occupations involving standing, walking, or right hand dexterity.

During the July 2010 VA spine examination, the Veteran reported that he last worked in February 2009 as a trainer for vocational rehabilitation but stopped that work because he relocated and was helping to care for his parents, providing more evidence against this claim as it tends to indicate the reason for unemployment was not the service-connected disabilities.  

During the April 2012 hearing, the Veteran testified that he has missed work because of his right ankle disability.  He testified that it affected his back and that he could not go out and work anymore.  Id. at 21.  He also testified that, as to his work history, he was very limited in what he could do, pointing to security work.  Id. at 26.  He testified to the effect that his limitations had to do with sitting and standing and were due to his back and ankle  

Here, the Board finds that the Veteran is not so limited in the type of occupation in which he could engage.  His employment and education history tends to show that he is not particularly limited in this regard.  

There is sufficient evidence of record to determine that his scars, ankle, and wrist disabilities do not render him unable to secure and follow a substantially gainful occupation.  The Board has reviewed the evidence relevant to each of his service-connected disabilities.  This review is documented in the instant document, as to his scars and right carpal tunnel syndrome, and in the January 2013 decision as to his right ankle and right wrist fusion residuals.  

His right wrist fusion residuals limit him in grasping pushing, and pulling, and result in a decrease in his ability to write legibly.  He has zero range of motion of the wrist.   The examiner who examined him in September 2010 explained that his right wrist disability does affect his work in that he is unable to do pain free lifting.  However, the examiner also noted the Veteran's report that he could do what he needs to do at home.  His right ankle disability results in some weakness and giving way, as well as pain, swelling, and reduced range of motion and weight bearing ability.  The examiner who examined him in September 2010 explained that his right ankle disability does not affect his activities of daily living.  The functional limitation of his scars is minimal as his symptoms are essentially pain without reduced function.  As to the right carpal tunnel syndrome, his symptom is mild numbness and paresthesia in a small area of his right hand.  

Taken together, these disabilities do limit him in the sense of occupations involving standing or walking for extended periods, physically intensive jobs involving lifting, pulling, or grabbing with his right hand.  His right wrist disability also limits him as to writing intensive occupations or occupations involving dexterity of the right wrist.  Pursuant to the 

However, such limitations do not limit him from engaging in relatively sedentary occupations that do not require dexterity of the right wrist or extensive handwriting, or in the jobs he has done in the past.  The Board finds that these restrictions are not so encompassing to render him unable to secure and follow a substantially gainful occupation.  

Analyzing the facts under 38 C.F.R. § 4.59 does not result in a grant of TDIU.  That the Veteran has pain on motion is an important factor and is a reason that he has the limitations just discussed.  That pain on motion, however, is not so encompassing to render him unable to secure and follow a substantially gainful occupation.  It is simply the basis for his current ratings.  Without taking into consideration his pain there would be limited basis for the current ratings, let alone TDIU, as there is some evidence in this case against the current evaluations. 

For these reasons, the Board concludes that the preponderance of evidence is against granting his appeal as to entitlement to TDIU, or more precisely, remanding the case for referral to the Director, Compensation Service.  The appeal as to this issue must therefore be denied.  There is no reasonable doubt to be resolved with regard to the TDIU issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Due Process

VA has a duty to notify and to assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Here, VA provided adequate notice in a letter sent to the Veteran in December 2007.  

The Board finds that all necessary development has been accomplished to the extent possible and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive VA clinical records and service treatment records have been associated with the record and reviewed.  Private records and Social Security information have also been received and considered.  The Veteran has been afforded VA examinations over the course of the appeal that are determined to be adequate for adjudication purposes.  Although there is no examination that directly addresses whether his service-connected disabilities render him unemployable, there is sufficient evidence from examinations of each of his disabilities for the Board to make a decision as to the TDIU issue.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (explaining that "VA was not required to obtain a single medical opinion that addressed the impact of all service-connected disabilities on Mr. Geib's ability to engage in substantially gainful employment" and explaining "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner . . .As part of this ultimate determination, the VA is required to obtain a medical examination or opinion only when "necessary to make a decision on the claim"").  

The record does not otherwise indicate any additional evidence that is necessary for a fair adjudication of the claims that has not been obtained.  The Board is satisfied that VA has complied with the duty-to-assist-requirements.  

In the January 2013 Remand, the Board directed the AOJ to the TDIU claim.  The directive was complied with by way of the December 2013 Supplemental Statement of the Case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  

ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


